OPINION — AG — ** BONDS, COUPONS — SCHOOL DISTRICT — BANK ** A NATIONAL BANK WHICH IS LOCATED IN OKLAHOMA CIT AND AT WHICH CERTAIN BONDS OR COUPONS ISSUED BY A SCHOOL DISTRICT IN OKLAHOMA ARE, BY THE TERMS OF SUCH BONDS OR COUPONS, MADE PAYABLE, MAY QUALIFY TO ACT AS THE FISCAL AGENT OF THE STATE TREASURER OF SUCH SCHOOL DISTRICT FOR THE PAYMENT OF SUCH BONDS OR COUPONS, BY NOTIFYING THE STATE DEPOSITORY BOARD OF ITS INTENTION TO ACT AS SUCH AGENT, AND, WHERE IT APPEARS THAT THE AMOUNT OF PRINCIPAL AND INTEREST WHICH WILL BECOME DUE AND PAYABLE AT ANY TIME AT SUCH BANK UPON SUCH BONDS AND COUPONS WOULD NOT EXCEED THE AMOUNT OF SUCH A DEPOSIT OR TRUST FUND INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION ($10,000), NO DEPOSIT OF COLLATERAL SECURITY OR UNIT COLLATERAL SECURITY AGREEMENT WOULD BE REQUIRED. CITE: 62 Ohio St. 521 [62-521] (BANKS, DEPOSITED) (JAMES C. HARKIN)